            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ROBERT CUVO and LISA               :
CUVO, on behalf of the minor       :
Child, A.C.,                       :
               Plaintiffs,         :     No. 3:18-cv-01210
                                   :
     v.                            :     (Saporito, M.J.)
                                   :
POCONO MOUNTAIN                    :
SCHOOL DISTRICT, et al.,           :
                                   :
            Defendants.            :

                            MEMORANDUM

     This is a civil rights action, initiated upon the filing of the complaint

in this matter on June 14, 2018. (Doc. 1). An amended complaint was

filed as a matter of right on June 19, 2018. (Doc. 4). In their amended

complaint, the plaintiffs allege violations of A.C.’s federal civil rights

while he was a member of the wrestling team of the defendant, Pocono

Mountain School District (the “school district”). The plaintiffs also assert

state law claims of negligence and respondeat superior. The defendants

have moved to dismiss the amended complaint pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure. (Doc. 14). This motion has been

fully briefed and is ripe for disposition. (see Doc. 18; Doc. 23; Doc. 24).
For the reasons set forth herein, we will grant the motion in part and

deny it in part.

I.   Statement of Facts

     The facts set forth in the amended complaint (Doc. 4) are as follows:

A.C. was a home-schooled student who participated as a member of the

school district’s wrestling team. The team was coached by defendant

Josh Haines and his assistant, defendant Michael Hollar. (Doc. 4 ¶¶16-

18). Defendant William Hantz was the athletic director for the school

district. During the course of a practice on December 18, 2017, the

members of the wrestling team were told by Haines and Hollar that they

would not be wrestling during that practice, but rather they would be

playing tackle football. (Id. ¶¶19-20). The tackle football was conducted

indoors without any protective equipment where Haines and Hollar

participated in the activity. (Id. ¶¶21-22). It is alleged that Haines and

Hollar engaged in and allowed the activity to continue for approximately

twenty minutes where students were getting tackled violently to the

ground in ways that it was obvious that injury would occur if the activity

was permitted to continue. (Id. ¶23). After the activity was conducted

for approximately twenty minutes, A.C. was tackled to the ground by


                                    2
another student who was acting pursuant to the order of Haines and

Hollar, and as a result, A.C.’s femur snapped in half causing him

excruciating pain along with required surgery and extensive physical

therapy. (Id. ¶¶25-30). Also, the plaintiffs have alleged that the tackle

football was being played on wrestling mats which are designed to create

friction and grip in order to prevent slipping and sliding. (Id. ¶27). When

A.C. was tackled, the mat created a grip which did not permit A.C.’s leg

to slide and give way therefore causing his femur to snap. It is alleged

that A.C. is permanently unable to participate in activities which he

enjoyed prior to this injury. (Id. ¶31).

      Counts I and II of the amended complaint assert Fourteenth

Amendment claims, “for a state created danger and for the right to bodily

integrity.” Count III alleges a §1983 Monell liability claim. Counts IV

and V allege state law claims for negligence and respondeat superior

respectively. The defendants have filed a motion to dismiss under Rule

12(b)(6) of the Federal Rules of Civil Procedure.

II.   Legal Standards

         Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes

a defendant to move to dismiss for Afailure to state a claim upon which


                                      3
relief is granted.@ Fed. R. Civ. P. 12(b)(6). AUnder Rule 12(b)(6), a motion

to dismiss may be granted only if, accepting all well-pleaded allegations

in the complaint as true and viewing them in the light most favorable to

the plaintiff, a court finds the plaintiff=s claims lack facial plausibility.@

Warren Gen. Hosp. v. Amgen, Inc., 643 F.3d 77, 84 (3d Cir. 2011) (citing

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)). Although

the Court must accept the fact allegations in the complaint as true, it is

not compelled to accept Aunsupported conclusions and unwarranted

inferences, or a legal conclusion couched as a factual allegation.@ Morrow

v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (quoting Baraka v.

McGreevey, 481 F.3d 187, 195 (3d Cir. 2007)). Under Rule12(b)(6), the

defendant has the burden of showing that no claim has been stated. Kehr

Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991);

Johnsrud v. Carter, 620 F.2d 29, 32-33 (3d Cir. 1980); Holocheck v.

Luzerne County Head Start, Inc., 385 F. Supp. 2d 491, 495 (M.D. Pa.

2005). In deciding the motion, the court may consider the facts alleged

on the face of the complaint, as well as Adocuments incorporated into the

complaint by reference, and matters of which a court may take judicial




                                      4
notice.@ Tellab, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007).

III.      Discussion

          The defendants have moved for dismissal of the plaintiffs’ claims

on a variety of grounds including whether the plaintiffs have failed to

allege facts which support a §1983 state created danger or bodily

integrity claim; whether the plaintiffs’ count III Monell claims against

defendants Haines and Hollar should be dismissed; whether the

plaintiffs’ amended complaint should be dismissed on the grounds of

immunity; whether the plaintiffs’ respondeat superior count should be

dismissed for failure to state a claim; whether the plaintiffs are entitled

to punitive damages; and whether the plaintiffs Robert Cuvo and Lisa

Cuvo, have failed to state a claim upon which relief may be granted on

their own behalf.

       The plaintiffs have brought this federal civil rights action under

42 U.S.C. § 1983. Section 1983 provides in pertinent part:


            Every person who, under color of any statute,
            ordinance, regulation, custom or usage, of any
            State or Territory or the District of Columbia,
            subjects, or causes to be subjected, any citizen of
            the United States or other person within the
                                      5
           jurisdiction thereof to the deprivation of any
           rights, privileges, or immunities secured by the
           Constitution and laws, shall be liable to the party
           injured in an action at law, suit in equity, or other
           proper proceeding for redress . . . .

42 U.S.C. § 1983. Section 1983 does not create substantive rights, but

instead provides remedies for rights established elsewhere. City of

Oklahoma v. Tuttle, 471 U.S. 808, 816 (1985). To establish a § 1983 claim,

the plaintiff must establish that the defendants, acting under color of

state law, deprived the plaintiff of a right secured by the United States

Constitution. Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (3d Cir.

1995). To avoid dismissal for failure to state a claim, a civil rights

complaint must state the conduct, time, place, and persons responsible

for the alleged civil rights violations. Evancho v. Fisher, 423 F.3d 347,

353 (3d Cir. 2005).

     Here, the plaintiffs advance Fourteenth Amendment claims, based

on the events of December 18, 2017, on the basis of a state created danger

theory (Count I), and a right to bodily integrity theory (Count II). The

defendants maintain that the plaintiffs’ Fourteenth Amendment claims

are not cognizable under § 1983.




                                    6
     A. State-Created Danger (Count I)

             1. Applicable Law

     In Kniepp v. Tedder, 95 F.3d 1199, 1201 (3d Cir. 1996), the Third

Circuit first adopted the state created danger theory as a mechanism by

which plaintiffs may establish constitutional violations, under Section

1983, if an individual incurs harm as a direct result of certain state

actions. In other words, “liability may attach where the state acts to

create or enhance a danger that deprives a plaintiff of his or her

Fourteenth Amendment rights to substantive due process.” Morrow v.

Balaski, 719 F.3d 160, 177 (3d Cir. 2013) (emphasis in original).

     In Bright v. Westmoreland County, 443 F.3d 276 (3d Cir. 2006), the

Third Circuit articulated the following four-factor test to determine

whether a plaintiff has stated a claim under the state-created danger

exception:

             (1) The harm ultimately caused was foreseeable
                 and fairly direct;

             (2) A state actor acted with a degree of culpability
                 that shocks the conscience;

             (3) A relationship between the state and the
                 plaintiff existed such that the plaintiff was a
                 foreseeable victim of the defendant’s acts, or a
                 member of a discrete class of persons subjected
                                      7
                 to the potential harm brought about by the
                 state’s actions, as opposed to a member of the
                 public in general; and

              (4) A state actor affirmatively used his or her
                  authority in a way that created a danger to the
                  citizen or that rendered the citizen more
                  vulnerable to danger than had the state not
                  acted at all.

Id. at 281.

              2. Application

     The Court will consider the sufficiency of the plaintiffs’ allegations

with respect to each element of the claim.

                   i. Foreseeability and Directness

     To satisfy the first element of their state-created danger claim, the

plaintiffs must allege facts to plausibly show that the harm A.C. suffered

was a “foreseeable and fairly direct” consequence of the defendants’

actions. Bright, 443 F.3d at 281.

     The Third Circuit explained in Phillips v. County of Allegheny, 515

F.3d 224, 238 (3d Cir. 2008), that “[t]o adequately plead foreseeability . .

. , we require a plaintiff to allege an awareness on the part of the state

actors that rises to [the] level of actual knowledge or an awareness of risk

that is sufficiently concrete to put the actors on notice of the harm.” It can


                                       8
be sufficient to allege facts that “ordinary common sense and experience

[would] sufficiently inform [ ] the [defendant] of the foreseeability of the

harm to the [plaintiff].” Phillips, 515 F.3d at 237 (citing Kneipp, 95 F.3d

at 1199). For instance, in L.R. v. School District of Philadelphia, 836 F.3d

235 (3d Cir. 2016), it was “foreseeable that releasing a young child to a

stranger could result in harm to the child.” Id. at 245. Similarly, in

Kneipp, it was foreseeable that abandoning a intoxicated woman alone in

cold weather late at night, would result in harm to the woman. See

Kneipp, 95 F.3d at 1208.

     The defendants argue that the plaintiffs have failed to adequately

allege the foreseeability element of the state-created danger exception

because the plaintiffs have failed to plead facts that the defendants knew

or should have known that the mats in question had gripping ability not

suitable for sports other than wrestling or that Haines and Hollar, the

wrestling coaches, should have had a basis to suspect that the mats

would interfere with the practice. (Doc. 18, at 7-8).

     The plaintiffs argue that the issue in this § 1983 claim is whether

Haines and Hollar were deliberately indifferent when they ordered

members of the high school wrestling team to stop wrestling and play


                                     9
tackle football on an inappropriate floor without wearing any protective

equipment. (Doc. 23, at 7-8).

     We find that at this juncture, the plaintiffs have adequately alleged

that the harm A.C. suffered was foreseeable. The plaintiffs allege that

Haines and Hollar created the danger to A.C. by forcing him to play

tackle football—a sport for which he was untrained—on mats which were

designed to create friction and grip to prevent slipping and sliding where

a broken leg is foreseeable. (Doc. 4 ¶¶ 27, 35-36).     The fact that the

plaintiffs have not pleaded any prior serious injuries or even near-

injuries during this drill, as posited by the defendants does not change

the foreseeability of the harm. Moreover, the fact that this specific drill

did not previously injure A.C. or anyone else was fortunate, but not

liability-absolving. See Lichtenstein v. Lower Merion Sch. Dist., Civil

Action No. 16-5366, 2017 WL 525889 at *6 (E.D. Pa. Feb. 8, 2017).

     Satisfying the requirement of foreseeability, however, “does not end

the analysis.” Henry v. Cty. of Erie, 728 F.3d 275, 283 (3d Cir. 2013). To

satisfy the “fairly direct” requirement, a plaintiff “must plausibly allege

that state officials’ actions ‘precipitated or w[ere] the catalyst for’ the

harm for which the plaintiff brings suit.” Id. at 285 (alterations in


                                    10
original). The element will not be satisfied if the connection between the

state actor’s actions and the incurred harm is “too attenuated . . . to

support liability,” or is separated by intervening causes. Morse, 132 F.3d

at 908.

      The plaintiffs have also adequately alleged the “fairly direct”

requirement of the element, because it was the defendants’ action of

deciding to play tackle football during wrestling practice without

protective equipment on mats designed to prevent slipping that caused

A.C.’s injuries.

      Accordingly,    the   plaintiffs     have   adequately   alleged    the

foreseeability element.

                   ii. Shock the Conscience

      The second element of the state created danger claim requires a

plaintiff to sufficiently plead facts to establish that “a state actor acted

with a degree of culpability that shocks the conscience.” Bright, 443 F.3d

at 281. Generally, “the standard of culpability in substantive due process

cases . . . is difficult to discern.” Sanford v. Stiles, 456 F.3d 298, 305 (3d

Cir. 2006). Practically speaking, “the measure of what [action] is

conscience shocking is no calibrated yard stick’ . . . and has an ‘elusive’


                                      11
quality to it.” Kaucher v. Cty. of Bucks, 455 F.3d 418, 425 (3d Cir. 2006)

(internal citations omitted). Yet, the shock the conscience standard

encompasses “only the most egregious official conduct.” United Artists

Theater Circuit, Inc. v. Twp. of Warrington, 316 F.3d 392, 400 (3d Cir.

2003) (quoting Cty. of Sacramento v. Lewis, 523 U.S. at 846). As such,

“negligent behavior can never rise to the level of conscience shocking.”

Kaucher, 455 F.3d at 426.

     In Stiles, the Third Circuit clarified “the standard of fault in state-

created danger cases.” 456 F.3d at 305. There, the court explained that,

“[i]n any state-created danger cases, the state actor’s behavior must

always shock the conscience.       But what is required to meet the

conscience-shocking level will depend upon the circumstances of each

case, particularly the extent to which deliberation is possible.”

Establishing what has become known as a “spectrum of culpable

conduct,” Kaucher, 455 F.3d at 426. The Stiles court elaborated as

follows:

           The level of culpability required to shock the
           conscience increases as the time state actors have
           to deliberate decreases. In a hyper pressurized
           environment, an intent to cause harm is usually
           required. On the other hand, in cases where
           deliberation is possible, and officials have the time
                                    12
           to make unhurried judgments, deliberate
           indifference is sufficient . . . . deliberate
           indifference might exist without actual knowledge
           of a risk of harm when the risk is so obvious that
           it should be known.

Id.
      The defendants argue that the plaintiffs have failed to allege the

existence of acts that shock the conscience to support a state created

danger claim. The plaintiffs argue that in making the decision to direct

the wrestling team to engage in tackle football practice, Haines and

Hollar had enough time to deliberate the consequences of this activity.

In addition, the plaintiffs allege that Haines and Hollar chose to

participate in the activity as well. At this stage of the case, we agree that

the amended complaint adequately alleges the lowest standard of

conscience-shocking conduct, deliberate indifference. As stated above,

the plaintiffs allege that the defendants allowed the activity to continue

for twenty minutes before A.C. was injured.         Accordingly, the facts

alleged in the amended complaint are sufficient to raise the inference

that the decision to participate in the activity of tackle football without

protective equipment on mats that are designed to increase friction and

to prevent slipping could meet this prong of the criteria.



                                     13
                   iii. Special Relationship

     The defendants contend that the plaintiffs have not adequately

alleged the special relationship element of his state created danger claim.

(Doc. 18, at 9).    Rather, the defendants contend that the plaintiffs’

allegations of “mere participation” and compulsory attendance at a public

school does not meet this element. (Id.). The plaintiffs maintain that A.C.

was home schooled and a participant on an extra-curricular team. (Doc.

23, at 9). Also, the plaintiffs argue that A.C. had a relationship of coach-

player with Haines and Hollar. (Id.). To establish the third element of

the plaintiffs’ claim, they must prove that “a relationship between the

state and [A.C.] existed such that [A.C.] was a foreseeable victim of the

defendant’s acts.” Stiles, 456 F.3d at 304. The plaintiffs have alleged

sufficient facts to satisfy this element.    While we agree that public

schools, as a general matter, do not have a constitutional duty to protect

students from private actors, Morrow, 719 F.3d at 170, here, the

plaintiffs’ claims are not against the other students participating on the

wrestling team, but rather, they concern the conduct of state

actors─Haines and Hollar. Accordingly, the plaintiffs have satisfied the

“special relationship” element.


                                     14
                   iv. Affirmative Act

     To satisfy the fourth prong of the state created danger test, a

plaintiff must allege that it was the defendants’ “affirmative acts which

work[ed] to [his] detriment in terms of exposure to danger. It is the

misuse of state authority, rather than a failure to use it, that can violate

the Due Process Clause.” Phillips, 515 F.3d at 235 (quoting Bright, 433

F.3d at 282) (internal quotation marks omitted). The Third Circuit has

“never found a state-created danger claim to be meritorious without an

allegation   and    subsequent   showing    that   state   authority   was

affirmatively exercised in some fashion.” Id. The affirmative act element

“is often contested because of the inherent difficulty in drawing a line

between an affirmative act and a failure to act. Often times there is no

clear line to draw; virtually any action may be characterized as a failure

to take some alternative action.” L.R., 836 F.3d at 235.

     Here, the amended complaint alleges that Haines and Hollar

“forced” A.C. and other students to play tackle football while at wrestling

practice. (Doc. 4 ¶¶ 35, 37). It further alleges that Haines and Hollar

made the decision to play tackle football with no protective equipment

which caused A.C.’s injuries. (Id. ¶ 39).


                                     15
     Although the plaintiffs have adequately pled the elements of a

state-created danger claim in Count I of their amended complaint, we are

constrained to dismiss it for the reasons set forth below in Section C

(Monell) and Section D2 (Qualified Immunity).

     B.    Right to Bodily Integrity (Count II)

     In Count II of the amended complaint, the plaintiffs allege that

Haines and Hollar violated A.C.’s right to bodily integrity under the

Fourteenth Amendment. In their motion to dismiss, the defendants

argue that a deprivation of bodily integrity does not have distinct legal

standing on its own. (Doc. 18, at 4). We agree. See Dorley v. South

Fayette Twp. Sch. Dist., 129 F. Supp 3d 220, 226 (W.D. Pa. 2015) (citing

Philips v. Cty.. of Allegheny, 515 F.3d 224, 235 (3d Cir. 2008).          In

response, the plaintiffs maintain that the bodily integrity analysis is

identical to the state created danger analysis and it has been adequately

pled. However, the plaintiffs have not directed us to any authority to

support this position. Our research confirms that a claim under § 1983

for a violation of the due process right to bodily integrity is brought under

the state-created danger doctrine. See Bennett ex rel. Irvine v. City of

Phila., 499 F.3d 281, 286 (3d Cir. 2007).


                                     16
     Accordingly, we will dismiss Count II as duplicative of Count I.

           C.    Monell Claims (Count III)

     The plaintiffs seek to hold the school district, Hantz, and Hollar

liable for the alleged unconstitutional conduct of Hantz and Hollar as

policymakers for the school district. The defendants seek the dismissal

of Count III as to Hantz and Hollar because a Monell claim is only

appropriate as to governmental entities not individuals. Further the

school district seeks dismissal of this claim because it asserts that the

plaintiffs did not allege a policy or custom of using football drills to train

wrestling team members nor a plausible claim on a failure to train

theory.

     “On its face, § 1983 makes liable ‘every person’ who deprives

another of civil rights under color of state law.” Burns v. Reid, 500 U.S.

478, 497 (1991) (Scalia, J., concurring in part and dissenting in part). In

Monell v. Department of Social Services, 436 U.S. 658 (1978), the

Supreme Court of the United States established that municipalities and

other local governmental units are included among those “persons”

subject to liability under § 1983. Id. at 690. A school district is such a

municipality subject to liability as a “person” under § 1983. McGreevy v.


                                     17
Stroup, 413 F.3d 359, 367-69 (3d Cir. 2005).

     But “[u]nder Monell, a municipality cannot be subjected to liability

solely because injuries were inflicted by its agents or employees.” Jiminez

v. All American Rathskeller, Inc., 503 F.3d 247, 249 (3d Cir. 2007).

Rather, a municipality can be liable under § 1983 only if the conduct

alleged to be unconstitutional either “implements or executes a policy

statement, ordinance, regulation, or decision officially adopted and

promulgated by that body’s officers” or is “visited pursuant to

governmental ‘custom’ even though such a custom has not received

formal approval through the body’s official decision-making channels.”

Monell, 436 U.S. at 690–91. “[I]t is when execution of a government’s

policy or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy, inflicts the

injury that the government as an entity is responsible under § 1983.”

Jiminez, 503 F.3d at 249. “A plaintiff must identify the challenged policy,

attribute it to the [municipality] itself, and show a causal link between

execution of the policy and the injury suffered.” Losch v. Borough of

Parkesburg, 736 F.2d 903, 910 (3d Cir. 1984).

     Alternatively, “[a] municipality may be held liable under § 1983 for


                                     18
failure to train, monitor, or supervise, [but] only where the plaintiff can

‘identify a failure to provide specific training that has a causal nexus with

their injuries and must demonstrate that the absence of that specific

training can reasonably be said to reflect a deliberate indifference to

whether the alleged constitutional deprivations occurred.’” Watson v.

Philadelphia Hous. Auth., 629 F. Supp. 2d 481, 487 (E.D. Pa.

2009)(quoting Gilles v. Davis, 427 F.3d 197, 207 n.7 (3d Cir. 2005)); see

also Nawuoh v. Venice Ashby Cmty. Ctr., 802 F. Supp 2d 633, 645 (E.D.

Pa. 2011) (“While municipal liability under § 1983 originally hinged on

affirmative policies, or customs, modern jurisprudence has extended it to

a [municipality]’s failure to train, supervise and discipline its officers.”).

      The amended complaint does not identify any affirmative policy or

custom adopted or promulgated by the school district itself. Although it

does allege, in cursory fashion, that he school district failed to adequately

train defendants Haines and Hollar, as well as other faculty, in “safe

practice procedures”─specifically, training that addresses the use of

“other sports activities for which students are untrained and unprotected

. . . i.e.: you cannot play tackle football at wrestling practice”─they have

failed to allege any facts from which a factfinder might infer actual or


                                      19
constructive knowledge by the school district’s board of directors of a

previous pattern at similar constitutional violations, or of the allegedly

inadequate training, which is a prerequisite to a finding of deliberate

indifference by a municipality. See Connicle v. Thompson, 563 U.S. 51,

62 (2011)(“A pattern of similar constitutional violations by untrained

employees is ‘ordinarily necessary’ to demonstrate deliberate indifference

for the purposes of failure to train . . . . without notice that a course of

training is different in a particular respect, decision makers can hardly

be said to have deliberately chosen a training program that will cause

violations of constitutional rights.”); see also Colburn v. Upper Darby

Twp., 838 F.2d 663, 672 (3d Cir. 1988); see also Oklahoma City v. Tuttle,

471 U.S. 808, 823-24 (1985) (“[A] single incident of unconstitutional

activity is not sufficient to impose liability under Monell, unless proof of

the   incident   includes   proof   that   it   was   caused   by   existing,

unconstitutional municipal policy, which policy can be attributed to a

municipal policymaker.”); Brown v. City of Pittsburgh, 586 F.3d 263, 292-

93 (3d Cir. 2009)(recognizing that where no explicit policy is identified,

‘“more proof than the single incident will be necessary’ to establish a

causal connection between the incident and some municipal policy”).


                                     20
      The complaint appears to further suggest that the school district

should be held liable because A.C.’s injury could have been prevented if

the school district had implemented better policies, such as a policy

prohibiting sports practices from including “other unsafe, unprotected

sporting activities” for which the student-athletes are not trained. But

policies are not deficient simply because they are not the best.        See

Serafin v. City of Johnstown, 53 Fed. App’x 211, 215 (3d Cir. 2002)(“The

fact that the City’s policy was not the most effective policy possible,

however, does not, without more, create an unreasonable risk to

detainees’ safety or demonstrate the City’s indifference to such a risk,

and there is no ‘more’ here.”; see also Koreny v. Smith, Civil Action No.

17-371, 2018 WL 1141513, at *16 (W.D. Pa. Mar. 2, 2018)(“An assertion

that a constitutional injury could have been avoided with more or better

training is insufficient.”).

      Accordingly, the plaintiffs’ § 1983 Monell claims will be dismissed

for failure to state a claim, pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure.

      D.    Immunity

            1.    PSTCA


                                     21
              In the motion to dismiss, the school district argues that it is

entitled to immunity on the plaintiffs’ state law claims (i.e., Count

IV─Negligence and Count V─Respondeat Superior) pursuant to the

Political Subdivision Tort Claims Act, (“PSTCA”), 42 Pa. C.S.A. §§ 8541

et seq. The PSTCA generally grants local agencies, such as the school

district, immunity from state-law tort claims, with a few enumerated

exceptions.     See 42 Pa. Cons. Stat. Ann. §§ 8541, 8542; see also

Rittenhouse Entm’t, Inc. v. City of Wilkes-Barre, 861 F. Supp. 2d 470, 489

(M.D. Pa. 2012).       This immunity has been extended to individual

employees of local agencies for acts within the scope of their employment,

provided their conduct does not amount to a crime, actual fraud, actual

malice, or willful misconduct. See 42 Pa. Cons. Stat. Ann. §§ 8545, 8550;

see also Campbell v. Moore, 92 Fed. App’x 2a 34 (3d Cir. 2004).

     The plaintiffs maintain that the real estate exception set forth in

42 Pa. C.S.A. § 8542(b)(3) applies in this case.        That section allows

liability to be imposed against a governmental entity for actions arising

out of the negligent “care, custody or control of real property in the

possession of the local agency.” Id. Specifically, the plaintiffs argue that

a defective condition of the flooring of the gymnasium─a part of the real


                                      22
property─rendered it unsafe for its intended use. Also, they assert that

whether the mats or the flooring caused the injury is a question of fact.

(Doc. 28, at 13).

      In support of their argument that the real estate exception applies,

the plaintiffs rely on Brewington v. Cty. of Phila., 199 A.3d 348 (Pa. 2018),

where the Pennsylvania Supreme Court held that the real property

exception to governmental immunity applied where a student was

injured when he ran into a gym wall without padding during gym class

may constitute negligence in the care, custody, and control of real

property. An examination of the amended complaint reflects that the

plaintiffs alleged that A.C.’s injuries occurred by the District’s failure to

maintain its premises in a safe condition, i.e. by maintaining unsafe floor

mats in the areas in which students were playing tackle football and

engaging in wrestling practice.

      At the pleading stage, and in light of Brewington, we will deny the

motion as the plaintiffs have sufficiently alleged that the school district

failed to maintain the floor by utilizing floor mats unsuitable for tackle

football drills. The defendant is free to return to this issue after a factual

record is established.


                                     23
           2.    Qualified Immunity

     The defendants have asserted that they are entitled to qualified

immunity, arguing that directing students to practice a different sport

indoors as a method of practice is not a recognized constitutional right,

and an alleged improper coaching strategy is not a “clearly established”

act of misconduct.

     The doctrine of qualified immunity shields government officials

from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a

reasonable person would have known. Pearson v. Callahan, 555 U.S.

223, 231 (2009) (internal quotation marks omitted). “Qualified immunity

balances two important interests—the need to hold public officials

accountable when they exercise power irresponsibly and the need to

shield officials from harassment, distraction, and liability when they

perform their duties reasonably.” Id.

     A qualified immunity determination involves a two-pronged

inquiry: (1) whether a constitutional or federal right has been violated;

and (2) whether that right was “clearly established.” Saucier v. Katz, 533


                                    24
U.S. 194, 201 (2001), overruled in part by Pearson, 555 U.S. at 236

(permitting federal courts to exercise discretion in deciding which of the

two Saucier prongs should be addressed first). “It is the defendants’

burden to establish that they are entitled to such immunity.” Beers v.

Capitol v. Whetzel, 256 F.3d 120, 142 n.15 (3d Cir. 2001)(citing Stoneking

v. Bradford Area Sch. Dist., 822 F.2d 720, 726 (3d Cir. 1989)).

     Because qualified immunity results in “immunity from suit rather

than a mere defense to liability,” determining whether officials are

entitled to qualified immunity should be determined “at the earliest

possible stage in the litigation.” Id. at 231-32. But, as the Third Circuit

has confirmed, “it is generally unwise to venture into a qualified

immunity analysis at the pleading stage as it is necessary to develop the

factual record in the vast majority of cases.” Newland v. Reeharst, 328

Fed. App’x 788, 791 n.3 (3d Cir. 2009)(per curiam). Thus, at the pleading

stage, “qualified immunity will be upheld on a 12(b)(6) motion only when

the immunity is established on the face of the complaint.” Thomas v.

Independence Twp., 463 F.3d 285, 291 (3d Cir. 2006)(quoting Leveto v.

Lapina, 258F.3d 156, 161 (3d Cir. 2001)).

     As discussed above, we find the allegations of the complaint


                                    25
sufficient to plausibly state a state-created danger claim at this, the

pleadings stage. But the defendants may nevertheless prevail on this

defense under the second prong of the Saucier analysis.

     “The relevant, dispositive inquiry in determining whether a right is

clearly established is whether it would be clear to a reasonable [official]

that his conduct was unlawful in the situation he confronted.” Saucier,

533 U.S. at 202. “In determining whether a right has been clearly

established, the court must define the right allegedly violated at the

appropriate level of specificity.” Sharp, 669 F.3d at 159. “When reviewing

a qualified immunity defense, courts should examine their own and other

relevant precedents.” Williams v. Bitner, 285 F. Supp. 2d 593, 604 n.15

(M.D. Pa. 2003) (citing Elder v. Holloway, 510 U.S. 510, 516 (1994)).

     The claimed violation of A.C.’s constitutional rights occurred on

December 18, 2017. The plaintiffs have failed to identify a controlling

case or a robust consensus of cases that could be said to have clearly

established the unconstitutionality of the defendants’ conduct. See

Plumhoff v. Rickard, 572 U.S. 765, 780 (2014)(holding that defendants

were entitled to qualified immunity because the plaintiff failed to identify

a controlling case or a robust consensus of cases that could be said to have


                                     26
clearly established the unconstitutionality of defendants’ conduct); Lane

v. Fraules, 573 U.S. 228, 246 (2014)(holding that because the

constitutional question at issue “was not ‘beyond debate”’ when the

defendant acted, he was entitled to qualified immunity). Indeed, our own

review of prior precedent reveals no cases where a state-created danger

was established after a student-athlete was required to participate in

tackle-football drills, or other obviously violent contact drills, without

protective equipment or on a gymnasium floor covered with wrestling

mats, which is the level of specificity that both controlling case law and

a robust consensus of cases would appear to require us to apply in this

analysis. See Mann v. Palmerton Area Sch. Dist., 872 F.3d 165, 17274

(3d cir. 2017)(“[I]n November of 2011 it was not so plainly obvious that

requiring a student-athlete, fully clothed in protective gear, to continue

to participate in practice after sustaining a violent hit and exhibiting

concussion symptoms implicated the student athlete’s constitutional

rights.”); Spady v. Bethlehem Area Sch. Dist., 800 F.3d 633, 640 (3d Cir.

2015)(“The case law simply did not inform a reasonable gym teacher that

the failure to assess a student who briefly goes under water for the

possibility of dry drowning violated that student’s constitutional right to


                                    27
bodily integrity free from unwarranted intrusions by the state.”);

Hinterberger v. Iroquois Sch. Dist., 548 Fed. App’x 50, 54 (3d Cir.

2013)(“it was not ‘beyond debate’ as of March 2004 that [a parent-

volunteer coach]’s decision to introduce a new cheerleading           stunt

following a delay of several months, through the instruction of an

experienced cheerleader, with the use of multiple spotters, but without

any matting, violated [the student-athlete]’s substantive due process

rights.”); see also Mann, 872 F.3d at 174 (“The touchstone of qualified

immunity analysis is whether there was ‘sufficient precedent at the time

of action, factually similar to the plaintiff’s allegations, to put [the]

defendant on notice that his or her conduct is constitutionally

prohibited.”’)(brackets in original); Spady, 800 F.3d at 640 n.7 (collecting

cases); Dorley v. S. Fayette Twp. Sch. Dist., Civil Action No. 2:15-cv-

00214, 2016 WL 3102227, at *6 (W.D. Pa. June 1, 2016)(characterizing

Spady as “a game changer in the school activities/state created danger

context” and distinguishing colorable constitutional violations involving

“conduct that was both egregious and intentionally and purposefully

focused on causing physical harm to a student” from cases involving “(as

pled) grossly negligent or reckless conduct which created a real and


                                     28
appreciable rise of serious harm, but lacked an intent-to-injure

component”).

     Under these circumstances, based on the facts alleged in the

complaint, we find that the individual defendants are entitled to qualified

immunity with respect to the plaintiffs’ § 1983 state-created damages

claims.

     F.    Claims of Robert Cuvo and Lisa Cuvo

     The defendants contend that any claims asserted by A.C.’s parents,

Robert Cuvo and Lisa Cuvo, on their own behalf must be dismissed

because they do not allege that they have suffered injuries or that they

possessed a constitutional right that was violated.      In the amended

complaint, the plaintiffs alleged that they “bring this action on behalf of

A.C., as his parents and guardians.” (Doc. 4 ¶ 8). The plaintiffs have not

responded to this part of the motion. Therefore, the defendants’ motion

to dismiss these claims will be granted.

     G.    Punitive Damages

     The amended complaint seeks an award of punitive damages from

defendants Haines and Hollar. It is well-established that “a municipality

is immune from punitive damages under 42 U.S.C. § 1983.” City of


                                    29
Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981); see also

Strickland v. Mahoning Twp., 647 F. Supp. 2d 422, 428 (M.D. Pa. 2009)

(dismissing punitive damage claims against individual official-capacity

defendants). Dismissal of the plaintiffs’ punitive damages claims against

Haines and Hollar in their official capacities is appropriate. See M.S. ex

rel. Hall v. Susquehanna Twp. Sch. Dist., 43 F. Supp. 3d 412, 430 (M.D.

Pa. 2014); Cooper ex rel. Transp. Workers Union Local 234 v. Se. Pa.

Transp. Auth., 474 F. Supp. 2d 720, 721 n.2 (E.D. Pa. 2007). A review of

the amended complaint reflects that only Hollar was sued in his official

and individual capacities. (Doc. 4 ¶¶ 11-12). Therefore, the motion is

granted as to Haines, and as to Hollar only in his official capacity. The

motion is denied as to Hollar in his personal capacity.

     Accordingly, the plaintiffs’ claims for punitive damages against

Haines and against Hollar in his official capacity shall be dismissed with

prejudice, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.

     An appropriate order follows.

                                  s/Joseph F. Saporito, Jr.
                                  JOSEPH F. SAPORITO, Jr.
                                  United States Magistrate Judge
Dated: March 29, 2019
                                     30
